United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Lake City, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1674
Issued: June 9, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 9, 2010 appellant filed a timely appeal of the March 31, 2010 merit decision of
the Office of Workers’ Compensation Programs terminating her medical benefits. Pursuant to
the Federal Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly terminated appellant’s medical benefits effective
March 31, 2010 on the grounds that she no longer had any residuals causally related to her
accepted employment-related orthopedic injuries.
On appeal, appellant contends that her ongoing pain, muscle spasms and emotional
condition are causally related to her accepted conditions.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 18, 1992 appellant, then a 29-year-old physical therapy assistant, filed a
traumatic injury claim under File No. xxxxxx275 alleging that on December 11, 1992 she
developed a sore knot on the right side of her pelvis as a result of lifting a patient out of a Gerichair. She underwent surgery on December 22, 1992 to repair a right femoral hernia. By letter
dated January 12, 1993, OWCP accepted appellant’s claim for a right hernia.
On November 8, 1993 appellant filed an occupational disease claim under File No.
xxxxxx888 alleging that on October 19, 1993 she first became aware of her right inguinal hernia
and realized it resulted from transferring a patient from a stretcher to a lifter to be placed in a
whirlpool.2 On November 19, 1993 she underwent surgery to repair a recurrent right inguinal
hernia. By letter dated February 22, 1994, OWCP accepted appellant’s claim for recurrent right
inguinal hernia. Appellant returned to light-duty work on January 4, 1994.
On August 19, 1994 appellant underwent surgery to repair a recurrent right inguinal
hernia. She returned to light-duty work on October 3, 1994.
Appellant returned to her regular work duties on January 20, 1993. OWCP accepted that
appellant sustained a recurrence of disability on November 22, 1995 causally related to her
December 11, 1992 employment injury.
On October 27, 1997 OWCP accepted appellant’s claim for consequential adjustment
disorder with depressed mood due to pain. Appellant stopped work as of June 5, 2009.
On June 23, 2009 OWCP referred appellant, together with a statement of accepted facts
and medical record, to Dr. Alejandro T. Soler, a Board-certified general surgeon, and
Dr. Wendy L. Vandemark, a Board-certified psychiatrist, for a second opinion on the nature and
extent of her employment-related residuals and disability. In a July 8, 2009 report, Dr. Soler
reviewed a history of the accepted employment injuries and appellant’s medical treatment and
test results. Appellant was initially interviewed in an examination chair. She moved with
unexpected ease from the interview chair to an examination table. There was no hesitation,
grimacing or limitations identified. Appellant lifted herself with ease and without need of
assistance up and onto the examination table. She laid down without any restrictions or
limitations. Appellant moved up on the table to reposition the head and foot rests. To
Dr. Soler’s surprise, she scooted cephalad with ease and performed a partial sit up without
hesitation or evidence of pain. On physical examination of the lower abdominal area, he
reported appellant’s complaint of pain along the entire surgical incision which was basically a
transverse lower abdominal Pfannenstiel incision. Appellant was tender across the entire
incision and equally tender on the left side as compared to the right side where surgery on her
accepted conditions was performed. She did not appear to exhibit any pain with coughing,
straining and sitting up exercises unless she was touched. Dr. Soler advised that a recurrent
hernia was not identified in the inguinal or femoral areas.

2

OWCP combined the claims under File Nos. xxxxxx275 and xxxxxx888 into a master claim assigned File No.
xxxxxx888.

2

Dr. Soler advised that appellant’s demonstration of disabling pain was disproportionate to
the mobility he observed in the examination room and her physical findings. There were
subsequent psychological issues stemming from her initial pain which far outweighed her
physical limitations. Dr. Soler opined that the 1993 employment-related hernia condition had
resolved. He advised that no further diagnostic tests were necessary to provide objectivity.
Dr. Soler was surprised upon his review of the surgical records that the actual volume of mesh
and area of intervention were much less than expressed by appellant’s recollection of her surgical
experience. He advised that she could work eight hours a day with restrictions. Dr. Soler stated
that from a psychological and pain management standpoint, it would be prohibitive for appellant
to return to work in any position that required significant lifting, bending, twisting or operation
of any motor vehicle. He, therefore, recommended a sedentary position based on vocational
rehabilitation. Dr. Soler concluded that appellant had reached maximum medical recovery from
a physical standpoint, but advised that she was still significantly impaired from a
psychiatric/psychosocial standpoint.
In an August 21, 2009 report, Dr. Vandemark obtained a history of the accepted
employment injuries and appellant’s medical treatment and social background. She listed
findings on mental examination and diagnosed somatization and bipolar disorder not other
specified on Axis I, histrionic traits on Axis II, multiple injuries on Axis III, severe injuries on
Axis IV and a global assessment functioning score of 55 on Axis V. Appellant advised
Dr. Vandemark that pain was her biggest stressor. Dr. Vandemark stated that her sources of pain
included chronic myofascial pain syndrome, fibromyalgia, Caesarian section, ectopic pregnancy,
jaw surgery, hysterectomy, adhesions, chronic pelvic and shoulder pain, fibrositis, periostitus,
sexual dysfunction, dyspaurenia and migraine headaches.
She noted that appellant’s
employment-related injuries were not the source of the diagnosed conditions. Dr. Vandemark
opined that she was totally disabled for work. Appellant could not function in her daily activities
due to her depressed mood, sleeplessness, agitation, mood swings, anxiety, panic, suicidal
thoughts and indecisiveness. Dr. Vandemark concluded that she had not reached maximum
medical improvement.
On January 25, 2010 OWCP issued a notice of proposed termination of appellant’s
medical benefits related to her accepted orthopedic conditions, i.e., femoral hernia and muscle
spasms, based on Dr. Soler’s medical opinion.3
In a January 29, 2010 letter, appellant disagreed with Dr. Soler’s opinion. She contended
that he had already formed an opinion about her condition prior to examination. Appellant
requested that OWCP refer her to another physician.
In treatment notes dated January 14 through March 12, 2010, Paula S. Lovett, Ph.D.,
LMHC, and Dr. Ramon E. Pino, a Board-certified psychiatrist, addressed appellant’s emotional
condition and treatment. In a February 8, 2010 treatment note, Dr. Lovett advised that appellant
was confused about OWCP’s January 25, 2010 proposed termination. She wrote to support
appellant’s ongoing psychological symptoms and to continue her “no work” status from a
psychological standpoint.
3

On February 16, 2010 OWCP advised appellant that she would continue to receive wage-loss compensation
benefits and medical benefits for her accepted emotional condition.

3

In a March 31, 2010 decision, OWCP terminated appellant’s wage-loss compensation
and medical benefits regarding her accepted orthopedic conditions effective that date. It found
that Dr. Soler’s opinion represented the weight of the medical evidence.4
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of justifying termination or modification
of compensation. After it has been determined that an employee has disability causally related to
her employment, OWCP may not terminate compensation without establishing that the disability
had ceased or that it was no longer related to the employment.5 OWCP’s burden of proof
includes the necessity of furnishing rationalized medical opinion evidence based on a proper
factual and medical background.6 The right to medical benefits for an accepted condition is not
limited to the period of entitlement for disability. To terminate authorization for medical
treatment, OWCP must establish that a claimant no longer has residuals of an employmentrelated condition that requires further medical treatment.7
ANALYSIS
The Board finds that OWCP met its burden of proof to terminate appellant’s
compensation benefits for the accepted orthopedic conditions as of March 31, 2010. It accepted
that appellant sustained a right femoral hernia and recurrent right inguinal hernia while in the
performance of duty. OWCP subsequently referred appellant to Dr. Soler for a second opinion
evaluation.
Dr. Soler’s July 8, 2009 report reviewed a history of appellant’s accepted employmentrelated injuries and medical treatment and test results. He found that the accepted orthopedic
conditions had resolved and that appellant could work eight hours a day with restrictions in a
sedentary position to be determined by vocational rehabilitation. Dr. Soler’s findings revealed
that, despite her complaints of tenderness and pain about the incision, appellant was able to move
with ease from the interview chair to the examination table. She did not exhibit any hesitation,
grimacing or limitations and Dr. Soler stated that she lifted herself with ease or need of
assistance up and onto the examination table. She laid down without any restrictions or
limitations. Dr. Soler related that surprisingly, appellant moved up and onto the table to
reposition the head and foot rests, scooted cephalad with ease and performed a partial sit up
without hesitation or evidence of pain. He found no recurrent hernia in the inguinal or femoral
area. Dr. Soler concluded that appellant’s subjective complaints were not substantiated by his
observations and physical examination findings.

4

Following the issuance of OWCP’s March 31, 2010 decision, OWCP received additional evidence. The Board
may not consider evidence for the first time on appeal which was not before OWCP at the time it issued the final
decision in the case. 20 C.F.R. § 501.2(c).
5

Jason C. Armstrong, 40 ECAB 907 (1989).

6

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

7

Mary A. Lowe, 52 ECAB 223 (2001); Wiley Richey, 49 ECAB 166 (1997).

4

The Board finds that Dr. Soler’s report represents the weight of the medical evidence and
that OWCP properly relied on his report in terminating appellant’s compensation benefits for the
accepted orthopedic conditions on March 31, 2010. Dr. Soler’s opinion is based on a proper
factual and medical history as he reviewed a statement of accepted facts and appellant’s prior
medical treatment and test results. He also related his comprehensive examination findings in
support of his opinion that the accepted work-related conditions of right femoral hernia and
recurrent right inguinal hernia had resolved and that appellant could perform sedentary work
eight hours a day with restrictions.
The treatment notes submitted by Dr. Lovett are of no probative value as she is not a
physician as defined in FECA.8 Dr. Lovett is a clinical social worker. The other treatment notes
from Dr. Lovett and Dr. Pino addressed appellant’s emotional conditions, but failed to address
whether she had any residuals or disability causally related to the accepted orthopedic injuries.9
There is no other medical evidence contemporaneous with the termination of appellant’s
benefits which supports that she has any continuing residuals or disability from her employmentrelated orthopedic conditions. OWCP, therefore, met its burden of proof to terminate.
The Board finds that appellant’s contention on appeal, that her ongoing pain and muscle
spasms are causally related to her accepted orthopedic conditions has not been established. As
found, the weight of the medical evidence establishes that she has no continuing residuals or
disability causally related to the employment-related orthopedic injuries and, thus, OWCP
properly terminated her compensation benefits.
Appellant further contended on appeal, that her current emotional condition is causally
related to the accepted orthopedic conditions. As noted, OWCP has advised appellant that she is
still entitled to wage-loss compensation benefits and medical benefits for the accepted emotional
condition.
Appellant may submit new evidence or argument with a written request for
reconsideration to the Office within one year of this merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly terminated appellant’s compensation effective
March 31, 2010 on the grounds that she no longer had any residuals or disability causally related
to her accepted employment-related right femoral hernia and recurrent right inguinal hernia.

8

5 U.S.C. § 8101(2) defines physician to include: “surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by State law.”
9

Willie M. Miller, 53 ECAB 697 (2002).

5

ORDER
IT IS HEREBY ORDERED THAT the March 31, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 9, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

